EXHIBIT 10.1

 

LOGO [g127248g33u28.gif]

December 23, 2015

Jonathan Wygant

9975 Anderson Ranch Road

Descanso CA 91916

Dear Jonathan:

Congratulations and Welcome to Alere!

We are pleased to offer you the position of Chief Accounting Office/Controller
on behalf of Alere (the Company). We are excited that you have chosen to join
forces with us as we build the OneAlere culture. We are confident in your
potential to do great things here and look forward to a beneficial and
productive relationship.

Your employment will begin on January 4, 2016 and in your new role, you will
report to Jim Hinrichs, Alere’s Chief Financial Officer.

This offer is contingent upon the completion of a background and reference
check, and the favorable results thereof.

Your position will be a Full-time position, with an annual salary of
$300,000.00, less applicable tax and other withholdings, in accordance with
Alere’s normal payroll procedures. You will receive $11, 538.46, payable on a
bi-weekly basis.

In addition to the above, you will receive the standard benefits package
available to all Company employees. These benefits are subject to periodic
review and revision by the Company in its discretion. These benefits will become
effective the first pay period following thirty (30) days of employment. We will
provide you separately with a package outlining the standard employee benefits
during your onboarding process.

 

  •   23 days of earned vacation time per year, accruing at 7.08 hours per pay
period and prorated for partial years.

You will be eligible to participate in Alere’s 2016 Incentive Plan, which is the
Company’s annual incentive program. Your target award opportunity under the plan
will be between 35% to 45% of your base salary. In addition, Alere will promptly
recommend to the Board of Directors of the Company that you be granted 10,000
Restricted Stock Units (RSU’s), subject to the Board’s approval, the date of the
grant will be the next grant date under our Stock Option Granting Policy
following the later of the first day of your employment or the date that the
Board approves your grant. The RSUs vest over 3 years.

We will also recommend to the Board of Directors that you be covered under the
Alere Change of Control Severance agreement. We fully anticipate this approval
within one month of your start date.



--------------------------------------------------------------------------------

You will also participate in the Company’s Annual Long Term Incentive (LTI)
program beginning in 2017, and annually be targeted to receive a grant
commensurate with your position. Subsequent annual grants may be granted using a
combination of stock options, RSUs and/or performance shares and vesting will be
as described in the LTI plan document.

For the purposes of federal immigration laws, you will be required to provide
the Company with documented evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided within
three (3) business days of the date of your employment; otherwise, your
employment with the Company will be terminated.

You may receive copies of Company Policies and procedures and agree to abide by
the same. These policies and procedures may change at any time and should not be
construed as a contract of employment. As a condition of employment, you will be
required to sign and comply with a Restrictive Covenant Agreement.

You will be employed by the Company on an at-will basis. This means that your
employment is for no specific period of time, and either you or the Company may
terminate your employment at any time, with or without notice and with or
without cause. If terminated without cause, applicable severance guidelines
would apply.

This offer will remain valid until December 29, 2015. By signing this letter,
you represent and warrant to Alere that you are under no contractual commitments
inconsistent with your obligations to Alere. If the provisions of this offer are
agreeable to you, please sign this letter to indicate your acceptance.

Jonathan, we look forward to you joining the Alere team and believe the
relationship will be mutually rewarding. Please feel free to contact me if you
have any questions or comments.

Sincerely,

Jim Hinrichs

Chief Financial Officer

ACCEPTANCE

I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.

/s/ Jonathan Wygant

Jonathan Wygant

12/29/2015

Date

CC: Brian Mann